Citation Nr: 1518500	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  09-43 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Togus Regional Office in Augusta, Maine


THE ISSUES

1.  Entitlement to service connection for psychiatric disability, to include depression.

2.  Entitlement to service connection for gouty arthritis of the ankles, knees, elbows, hands, and metatarsophalangeal joints of the feet.

3.  Entitlement to service connection for a sleep disorder.

4.  Entitlement to service connection for gastroesophageal disability.

5.  Entitlement to service connection for hemorrhoids.

6.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The appellant had active duty for training (ACDUTRA) from August 1971 to February 1972, with subsequent service in the Army National Guard until his discharge in October 2004.

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Togus Regional Office (RO) in Augusta, Maine.

The record before the Board consists of the physical claims files and electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   
 

REMAND

The Board in June 2013 remanded the appealed claims based on the appellant's assertions, in effect, that his claimed disorders developed during or as a result of his service in the Army National Guard from February 1972 to October 2004.  Pursuant to that remand, the Appeals Management Center (AMC) obtained service personnel records, including leave and earning statements, for the appellant's periods of training with the Maine Army National Guard.  

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active duty or active duty for training (ACDUTRA) or for disability resulting from an injury incurred in or aggravated by inactive duty for training.  38 U.S.C.A. §§ 101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.6, 3.303, 3.304 (2014).  

The AMC obtained VA examinations in March 2014 to address whether the claimed physical disabilities were etiologically related to service.  The examiner opined that the claimed disabilities were unrelated to the appellant's period of service from August 1971 to February 1972.  Unfortunately, the examiner did not review the obtained service personnel records to ascertain the dates of ACDUTRA and INACDUTRA, and stated that he required these dates to provide any opinions of a relationship to ACDUTRA or INACDUTRA.  

Accordingly, the RO or the AMC should provide the March 2014 examiner the dates of ACDUTRA and INACDUTRA, so that requested medical opinions may be provided.  

Regarding the appellant's claimed psychiatric disability, at a March 2014 VA psychiatric examination the appellant reported that a treating physician started him on Zoloft for diagnosed depression in 2000.  The appellant reported that the physician in 2000 observed him to be under a lot of stress.  This stress may potentially be associated with onset of the depression.  The March 2014 examiner noted that depression was first diagnosed while the appellant was in the Army National Guard, but failed to address any link to periods of ACDUTRA or INACDUTRA.  The examiner did opine that the appellant's depression and his substance use disorder were related.  

VA psychiatric opinions must still be obtained to address the likelihood that psychiatric disability is related to the appellant's ACDUTRA or INACDUTRA.

Accordingly, this case is REMANDED to the RO or the AMC, in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain all outstanding records pertinent to the appellant's claims, to include any additional VA treatment records.

2.  The RO or AMC should prepare a list of the appellant's date of ACDUTRA and INACDUTRA.  

3.  Then, all pertinent evidence of record, to include the list of the appellant's periods of ACDUTRA and INACDUTRA, should be provided to the VA examiner who examined the appellant in March 2014 for gouty arthritis, sleep disorder, gastritis, hemorrhoids, and hypertension.  

For each claimed disorder present at any time during the period of the claim, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disorder began during or is otherwise etiologically related to a period of ACDUTRA, or whether it is due to an injury incurred or aggravated during a period of INACDUTRA.

Regarding claimed hemorrhoids, the examiner should note that small external hemorrhoids were identified upon VA examination in February 2009, though they were not found upon VA examination in March 2014.  Hence, hemorrhoids should be considered present during the claim period.  

In providing the requested opinions, the examiner should acknowledge and discuss the service treatment records, the findings and opinions from VA examinations in February 2009 and March 2014, and any lay statements regarding in-service onset and progression of claimed disorders.  The examiner should note the appellant's reported activities in the Army National Guard, as well as in civilian employment.  

The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, the examiner should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, the examiner shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

If the prior examiner is unavailable, all pertinent evidence of record should be provided to and reviewed by another physician with sufficient expertise who should be requested to provide the required opinions with supporting rationale.

Another examination of the appellant should only be performed if deemed necessary by the person providing the opinions.

4.  All pertinent evidence of record, to include the list of the appellant's periods of ACDUTRA and INACDUTRA, should be provided to the VA examiner who performed the psychiatric examination of the appellant in March 2014.  

For each psychiatric disorder present at any time during the period of the claim, potentially to include a sleep disorder, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disorder began during or is otherwise etiologically related to of a period of ACDUTRA, or whether it is due to an injury incurred or aggravated during a period of INACDUTRA.  

In providing the requested opinions, the examiner should acknowledge and discuss the service treatment records, the findings and opinions from VA psychiatric examinations in February 2009 and March 2014, and any lay statements regarding in-service onset and progression of psychiatric disorders.  The examiner should note the appellant's reported difficulties with stress, and consider in this context whether Army National Guard duties contributed to development of any psychiatric disorder.  

The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, the examiner should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, the examiner shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

If the prior examiner is unavailable, all pertinent evidence of record should be provided to and reviewed by another health care professional with sufficient expertise who should be requested to provide the required opinions with supporting rationale.

Another examination of the appellant should only be performed if deemed necessary by the person providing the opinions.

5.  The RO or the AMC should also undertake any other development it determines to be warranted. 

6.  Then, the RO or the AMC should readjudicate the claims.  If any benefit sought on appeal is not granted to the appellant's satisfaction, the RO or the AMC should furnish to the appellant and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

